476 U.S. 445
106 S.Ct. 2239
90 L.Ed.2d 444
PUBLIC SERVICE COMMISSION OF MARYLAND, petitioner,v.CHESAPEAKE AND POTOMAC TELEPHONE COMPANY OF MARYLAND.
No. 84-1362
Supreme Court of the United States
May 27, 1986

On writ of certiorari to the United States Court of Appeals for the Fourth Circuit.
PER CURIAM.


1
We vacate the judgment of the Court of Appeals for the Fourth Circuit and remand for further proceedings consistent with the opinion in Louisiana Public Service Comm'n v. FCC, 476 U.S. 355, 106 S.Ct. 1890, 90 L.Ed.2d 369.


2

It is so ordered.



3
Justice POWELL and Justice O'CONNOR took no part in the consideration or decision of this case.